DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 01/07/2021.  As directed by the amendment: claims 7, 18 have been amended, claims 8, 12-13, 15 have been canceled, claims 1-6 are withdrawn and new claims 22-24 have been added.  Thus, claims 7, 9-11, 14, 16-24 are presently pending in the application.
Response to Arguments
Applicant argues on page 6, the prior art Berry and Shastri fail to teach or suggest a valve on an end of the perfusion pathway. This argument is persuasive, therefore, the examiner has withdrawn the previous rejection to Shastri in view of Berry. However, upon further consideration the examiner has introduced a new ground of rejection Berry et al. U.S. Publication 2013/0236879 in view of Smith et al. WO 03/087292 A2.
Regarding amendment to claim 18, “the first structural component or the second structural component includes dissolvable particles configured to dissolve and form pores.” This limitation is a product by process limitation, the dissolvable particles are dissolved after or during synthesis by exposure to a solvent, water or buffer to leave behind pores, therefore the final resultant structure is a porous first or second structural component. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a Berry et al. U.S. Publication 2013/0236879 in view of Johnson U.S. Publication 2013/0150963 and further in view of Smith et al. WO 03/087292 A2, wherein Johnson discloses a 3D electrospun scaffold having particles dissolved during the electrospining process to increase the porosity of the scaffold.
Applicant argues on page 7, the prior art Shastri and Berry does not teach or suggest “the first structural component or the second structural component including dissolvable particles configured to dissolve and form pores.” This limitation is a product by process limitation, the dissolvable particles are dissolved after or during synthesis by exposure to a solvent, water or buffer to leave behind pores, therefore the final resultant structure is a porous first or second structural component. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). The prior art, Shastri et al. discloses a scaffold comprising a tubular structure with an interior and exterior surface, the interior surface is porous to allow cells to attach into the interior surface, the exterior surface can be modified y coating by desired cell type (paragraph [0150]), wherein the porous conduit allows for the diffusion of bioactive molecules (paragraphs [0105], [0161], [0215] and [0250]). However, in light of the argument the prior art Shastri disclosing distinct process of forming pores, the examiner has introduced new grounds of rejections Berry et al. U.S. Publication 2013/0236879 in view of Johnson U.S. Publication 2013/0150963 and Shastri et al. U.S. Publication 2006/0085063 in view of Berry et al. U.S. Publication 2013/0236879 and further in view of Johnson U.S. Publication 2013/0150963, wherein Johnson discloses a 3D electrospun scaffold having particles dissolved during the electrospining process to increase the porosity of the scaffold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berry et al. U.S. Publication 2013/0236879 in view of Smith et al. WO 03/087292 A2.
Regarding Claim 7, Berry et al. discloses a synthetic scaffold (abstract and paragraph [0006-0009] and [0046]) comprising a first structural component 12 produced from a first material that forms a structural support formed of a synthetic electrospun polymer (see paragraph [0006] and [0078-0080]) and a second structural component produced from a second material (the second structural component being a plurality of microchannels 13 extending through the construct and formed from a synthetic material, see paragraphs [0005-0010], [0064], [0066] and [0082-0085]), and wherein the second material is configured as a perfusion pathway (the cells may be seeded by perfusion with media containing the cells in a bioreactor by injection into the microchannels 13 or other method of delivering cells to the microchannels of the construct, as seen in Figure 3 and paragraphs [0009-0010] and [0083-0085]), the channel having a first end and an second end, wherein the first end is releasably connected to a bioreactor (at an input portal, see paragraphs [0008], [0012], [0030-0031], [0058], [0062], [0083] and [0098] and as seen in Figure 3). Furthermore, Berry discloses seeding the scaffold material with cells of at least one tissue type (paragraphs [0083] and [0096]). In addition, Berry et al. discloses the 3D vascularized tissue construct includes a network of cells that includes a plurality of cells growing in the three-dimensional space. However, Berry et al. does not expressly disclose wherein one of the first end or the second end of the perfusion pathway includes a valve configured to control the flow of a perfusion fluid through. Smith et al. teaches synthetic scaffold 310 in the same field of endeavor for forming a 3D network of living cells in a scaffold (abstract and column 11, lines 28-32 and column 12, lines 1-27 and column 13, lines 1-31 and column 15, lines 1-16), the scaffold having a tubular configuration and comprises a first structural component 326 and a second structural component comprising of open pores (e.g. perfusion pathway/channel) that causes cells to collect on the top surface (as seen in Figures 12 and 14 and .
Claims 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berry et al. U.S. Publication 2013/0236879 in view of Johnson U.S. Publication 2013/0150963.
Regarding Claim 18, Berry et al. discloses a synthetic scaffold (abstract and paragraph [0006-0009] and [0046]) comprising a first structural component 12 configured as an elongated tubular member defining a central lumen having an outwardly facing surface and an inwardly facing surface, wherein the first structural component 12 is produced from a first material, the first material is a synthetic electrospun polymer (see paragraph [0006] and [0078-0080]) and a second structural component produced from a second material (the second structural component being a plurality of microchannels 13 extending through the construct and configured as a tube, see paragraphs [0005-0010], [0064], [0066], [0082-0085] and [0096]). The channel having a first end and second end, wherein the first end is releasably connected to a bioreactor (at an input  paragraphs [0008], [0010], [0012], [0030-0031], [0058], [0062], [0083] and [0098] and as seen in Figure 3) and wherein the second end of the second structural component communicates with the one or more cell types seeded on the surface of the scaffold (via microchannels 13, see paragraphs [0049], [0060] and [0087]). Berry et al. further discloses wherein the electrospun material has a surface that is modified or coated to promote at least one cell growth, one or more cell types seeded on the outwardly facing surface of the tubular member prior to implantation in a body (paragraph [0064] discloses the scaffold is pre-seeded), wherein the scaffold has a size and shape that is similar to tubular tissue being replaced in a host (paragraph [0100]). The limitation “wherein the first structural component or the second structural component includes dissolvable particles configured to dissolve and form pores” is a product by process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). The prior art, Berry et al. discloses a 3D vascularized biocompatible scaffold for supporting in vitro 3D tissue culture, the scaffold comprising a porous material for supporting the growth of living cells, the pores form microchannels having a pore diameter of about 1 to 1000 microns (paragraphs [0006], [0044], [0048], [0078-0080], [0082], [0084] and [0098]). However, Berry et al. does not expressly disclose the first or second structural component includes dissolvable particles configured to dissolve and form pores. Johnson teaches a synthetic three-dimensional polymer scaffold in the same filed of endeavor comprising at least one layer of polymer fibers that are electrospun and the scaffold has been pre-seeded with at least one type of 
Regarding Claim 19, Berry et al. does not expressly disclose the tubular tissue being replaced is a portion of a bronchus. Johnson teaches a synthetic three-dimensional polymer scaffold in the same filed of endeavor for the purpose of creating a synthetic organ (abstract and paragraph [0008]) comprising at least one layer of polymer fibers that are electrospun and the scaffold has been pre-seeded with at least one type of cell prior to implantation for the purpose of facilitating integration of the polymer scaffold into the organism so that the polymer scaffold may function in a manner significantly similar to that or the same as the native trachea (abstract and paragraphs [0002], [0005], [0008], [0010], [0022]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Berry’s synthetic three-dimensional polymer scaffold to be formed to replicating the function of the native trachea/bronchi as taught by Johnson for the purpose of creating a three-dimensional biocompatible synthetic organ that would function similar to that or the same as the native trachea.
Regarding Claim 20, Berry et al. does not expressly disclose the tissue being replaced is a portion of the gastrointestinal tract. Johnson teaches a synthetic three-dimensional polymer scaffold in the same filed of endeavor for the purpose of creating a synthetic organ 
Regarding Claim 21, Berry et al. discloses the second structural component being a plurality of microchannels 13 extending through the construct and configured as a tube (see paragraphs [0005-0010], [0064], [0066], [0082-0085] and [0096]).
Regarding Claim 22, The limitation “wherein the dissolvable particles are configured to form pores when contacted with a solvent or aqueous solution” is a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). The prior art, Berry et al. discloses a 3D 
Regarding Claims 23, 24, Berry et al. discloses the pores form microchannels having a pore diameter of about 1 to 1000 microns (paragraphs [0006], [0044], [0048], [0078-0080], [0082], [0084] and [0098]).
Claims 7, 9-11, 14 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. U.S. Publication 2006/0085063 in view of Smith et al. WO 03/087292 A2.
Regarding Claims 7, 11, Shastri et al. discloses synthetic scaffold (abstract and paragraphs [0009-0010] and [0014]) comprising a first structural component produced from a first material and a second structural component produced from a second material (paragraphs [0014-0017] and [0194]), wherein the first material is a synthetic electrospun nanofiber material (paragraphs [0014-0015], [0017], [0176], [0211] and [0256]) and the second material is natural material (abstract and paragraphs [0102], [0211] and [0256]), the synthetic scaffold having a tubular configuration having a surface (abstract and paragraph [0014]), the surface configured to promote cellularization and having cells seeded thereon (paragraphs [0014], [0073], [0127], [0151], [0161], [0219], [0221], [0223-0224] and [0234]). The limitation “wherein the second material is configured as a perfusion pathway” is interpreted based on paragraph [0008] of applicants printed publication “a scaffold [defining] one or more fluid conduits thereof that form a perfusion pathway can be used to deliver material. Therefore, Shastri et al. discloses multilayered conduits that are coaxial and in fluid communication with each other (paragraph [0012]), would meet the limitation of being configured as perfusion pathway. In addition, Shastri in vitro (paragraphs [0137] and [0151]). Furthermore, Shastri et al. discloses the scaffold can be used to replace the intestine, wherein the organ has a basic tubular shape with an outer surface an inner luminal surface (see paragraph [0151]). In addition, Shastri et al. discloses the limitation “wherein at least one of the first or second structural component can simulate cell growth by expanding over time” because Shastri et al. discloses seeding cells to replace a length of tubular organs, therefore, the coating with cells in vitro or in vivo would facilitate cellular in growth and expansion to form a length of the organs to be replaced (paragraphs [0012], [0064], [0088], [0150-0151], and [0161]). However, Shastri et al. does not expressly disclose the perfusion pathway is a channel having a first end and a second end, wherein the first end is releasably connected to a bioreactor and the second end is proximate to the one or more cell types seeded on the surface of the tubular member and wherein one of the first end or the second end includes a valve configured to control the flow of a perfusion fluid through the perfusion pathway. Smith et al. teaches synthetic scaffold 310 in the same field of endeavor for forming a 3D network of living cells in a scaffold (abstract and column 11, lines 28-32 and column 12, lines 1-27 and column 13, lines 1-31 and column 15, lines 1-16), the scaffold having a tubular configuration and comprises a first structural component 326 and a second structural component comprising of open pores (e.g. perfusion pathway/channel) that causes cells to collect on the top surface (as seen in Figures 12 and 14 and column 13, lines 1-31 and column 14, lines 
Regarding Claims 7, 9, 10 (when interpreting the second material to be synthetic), Shastri et al. discloses a synthetic scaffold comprising a first structural component produced from a first material and a second structural component produced from a second material (paragraphs [0014-0017]), wherein the first material is a synthetic electrospun nanofiber material (paragraphs [0014-0015], [0017], [0176], [0211] and [0256]) and the second material is synthetic (multi-layered structured formed of electrospun polymers, see paragraphs [0026], [0140-0143], [0145] and [0147]). Shastri et al. further discloses one or more highly porous layers of PLGA is electrospun and formed around the outside of a tubular conduit and additional layers of PLGA or poly (lactic acid), poly (glycolic acid) meshes can be used, wherein the additional layer(s) of PLGA is surface modified to allow the polymer layer to be porous to undergo a seeding method (see paragraphs [0014], [0149], [0159], [0165], [0234]). The second material further include reservoirs disposed at the interior surface of the lumen of the tubular structure for allowing However, Shastri et al. does not expressly disclose the perfusion pathway is a channel having a first end and a second end, wherein the first end is releasably connected to a bioreactor and the second end is proximate to the one or more cell types seeded on the surface of the tubular member and wherein one of the first end or the second end includes a valve configured to control the flow of a perfusion fluid through the perfusion pathway. 
Regarding Claim 14, Shashtri et al. discloses the first and/or second structural component can simulate growth by expanding in response to cellular and tissue growth (paragraphs [0012], [0064], [0088], [0150], and [0161]).
Regarding Claim 16, Shastri et al. discloses wherein the synthetic electrospun nanofiber material is selected from the group consisting of polyethylene terephthalate, polyurethane and mixtures thereof either alone or in combination with one or more of the following: acrylamide, polyamide, poly(lactic-co-glycolic acid), poly lactic acid, polyglycolic acid, polycaprolactone (paragraphs [0017-0018], [0033], [0038], [0070], [0073] and [0089-0091]).
Regarding Claim 17, Shashtri et al. discloses wherein the second material is a synthetic material, wherein the second material is printed, molded, cast, polymerized, or electrospun (multi-layered structured formed of electrospun polymers, see paragraphs [0026], [0140-0143], [0145] and [0147]) and wherein at least one of the first or second structural component can simulate growth by expanding over time (reservoirs disposed at the interior surface of the tubular structure are seeded with endothelial cells or coating of endothelial or epithelial cells on the exterior surface of the tubular structure to allow growth into the interior surface (paragraphs [0137], [0150] and [0222]).
Claims 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. U.S. Publication 2006/0085063 in view of Berry et al. U.S. Publication 2013/0236879 and further in view of Johnson U.S. Publication 2013/0150963.
Regarding Claims 18, 21, Shastri et al. discloses a synthetic scaffold comprising a first structural component produced from a first material; a second structural component produced from a second material (paragraphs [0014-0017]), wherein the first material is a synthetic electrospun nanofiber material (paragraphs [0014-0015], [0017], [0176], [0211] and [0256]) and in vitro (paragraphs [0137] and [0151]). The limitation “wherein the first structural component or the second structural component includes dissolvable particles configured to dissolve and form pores” is a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). However, Shastri et al. does not expressly disclose an elongated conduit having a first end in communication with a source external to the synthetic scaffold and a second end terminating in the tubular body of the first structural component. Berry et al. teaches a synthetic scaffold (abstract and paragraph [0006-0009] and [0046]) in the same field of endeavor comprising a first structural component 12 produced from a first material and a second structural component produced from a second material (the second structural component being a plurality of microchannels extending through the construct, see paragraphs [0005-0010], [0064], [0066] and [0082-0085]), wherein the first material is a synthetic electrospun nanofiber material (paragraphs [0078-0079]) and wherein the second material is configured as a perfusion pathway (microchannel, see paragraphs [0009-0010]), the first material configured as synthetic scaffold having a tubular member configuration having a surface (paragraphs [0008-0010], [0046], [0048] and [0078-0079]), and wherein the perfusion pathway is a channel 13 defined in the first material (paragraphs [0008-0010], [0044], [0046], [0082-0085], [0094-0096] and [0099]), the channel having a first end and an second end, wherein the first end is releasably connected to a bioreactor (at an input portal, see paragraph [0098] and paragraphs [0008], [0012], [0030-0031], [0058], [0062] and [0083] and as seen in Figure 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shastri’s perfusion pathway to be connected to a bioreactor as taught by Berry et al. for the purpose of introducing endothelial cells into the microchannels (Berry, paragraph [0083]). However, Shastri et al. does not expressly disclose the first or second structural component includes dissolvable particles configured to dissolve and form pores. Johnson teaches a 
Regarding Claims 19, 20, Shastri et al. discloses the scaffold can be used to replace the intestine, wherein the organ has a basic tubular shape with an outer surface an inner luminal surface (see paragraph [0151]). Therefore, Shastri et al. device can be used to replace a portion of the bronchus or gastrointestinal tract.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774